■On Application for Rehearing.
Bermudez, C. J.
The main complaint of the defendant is, that toy the decree herein rendered, the injunction issued arresting his (executory proceedings was perpetuated.
An examination into the matter, indeed, shows that the time ■claimed to have been allowed, and which was one, two and three years, might be computed from the date of the agreement between Abraham .and the co-proprietors of the property, which is September 12, 1888.
The proceedings for the- seizure and sale were instituted just one year later. At that date, the creditor not having paid the matured part of his claim, was entitled to proceed against the property to .satisfy it.
In such case he ought to have asked the sale on proper terms, •allowing to the adjudieatee the time to which the debtors were ■entitled. He has not done so, either in his original petition or in •any other subsequent proceeding below or on appeal. We can not amend the judgment in his favor so as to allow him to proceed further in the seizure and sale case.
What can be done is simply to explain that he is not perpetually enjoined from collecting his claim against his debtors, but that he is not allowed to do so in the manner and form in which he has attempted to do so. His rights in other respects are fully reserved.
Rehearing refused.
Fenner, J., takes no part, not having participated in the original decision.